Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 15, 2017

                                       No. 04-17-00485-CV

                                          Victor RAMOS,
                                             Appellant

                                                  v.

                               Gustavo GUERRA, Jr. Individually,
                                          Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2017CVT000103-D4
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal in the trial court on July 12, 2017. On August 11,
2017, appellant filed an affidavit of indigence. It is therefore ORDERED that the clerk of this
court provide a copy of appellant’s affidavit to the other party, the trial court clerk, and the court
reporter. It is FURTHER ORDERED that any objection to appellant’s indigence must be filed
no later than ten days from the date of this order. If no objection is filed, the appellant will be
deemed indigent for purposes of this appeal, and the trial court clerk and the court reporter will
be required to file the clerk’s record and reporter’s record in this appeal without payment of costs
no later than October 13, 2017.

                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                       ___________________________________
                                                       Luz Estrada
                                                       Chief Deputy Clerk